DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 10/16/2020.  Currently, claims 9-15 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 312, 313.  It is noted that reference characters 312, 313 appear to point to first and second cleaning holes, as detailed in the specification on page 11.  Therefore, an amended specification with reference to the numbers may overcome the drawing objections.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Line 5 should have a comma after “itself”, and the word “further” should be inserted before “comprising”.  
Line 9 should have a comma after “connector”, “and” should be deleted and replaced with “the storage housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites the limitation "the front" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis further makes it unclear what “the front” is in reference to: the contact housing, the mother’s nipple, the protruding part, or the entire breast pump device.  “A front” should be defined with respect to the object it is referencing.
Claim 9 line 5 recites the limitation “itself”.  The limitation renders the claim indefinite because it is not clear what “itself” is referencing: the cap connector, the 
	Claim 9 line 12 recites the limitation “the space”.  It is unclear if “the space” is referring back to “the second inner space” of the funnel connector covered with the lid, or a different, separate space defined by the flow separation membrane, funnel connector, and/or lid.
	Claim 11, line 2, recites the limitation “the space between the lid and the flow separation membrane”.  There is insufficient antecedent basis for this limitation in the claim.  Space between the lid and flow separation membrane has not previously been defined.  As pointed out above regarding claim 9, it is unclear if “the space” is referencing “the second inner space” or is defining a new, narrower space within “the second inner space” between the lid and funnel connector.  The instant “the space” refers to a space between the lid and flow separation membrane.  
Claim 12 recites the limitation "the other pointed end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “The other pointed end” of the valve has not previously been defined.  The examiner suggests amending the limitation to read “a silicone valve comprising one end coupled to an outlet of the breast milk outlet tube and a second, pointed end comprising a cut line.”
	The remaining claims 10, 13-15 are rejected based upon their dependency from an unclear claim.
Allowable Subject Matter
Claims 9-15 appear to contain allowable subject matter.  Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter not found and not suggest obvious by the prior art includes a breast pump, including a breast shied with a protruding part for connection with a cap connector, a funnel connector, a storage housing, a lid for covering the funnel connector, a space defined therein, a flow separation membrane within the funnel connector and lid area, and a linking pathway between the funnel connector and cap connector, the linking pathway having a space part and first and second cleaning holes for linking the funnel connector, space part, space defined within the funnel connector and lid area, and cap connector, alone or in combination with the other features of the claims.
The closest related prior art is KR101622768B1 to Park.  Park discloses a breast pump comprising: a contact housing (100) comprising a protruding part (110) configured to correspond to a mother’s nipple and extend toward the front and a breast milk outlet (end of 110) formed at the protruding part;
a cap connector (200) coupled to cover an end of the protruding part to form a first inner space (within 200) between the end of the protruding part and itself and comprising a breast milk outlet tube (210) linked with the breast milk outlet and the first inner space;

a lid (400) coupled to cover the second inner space of the funnel connector through the coupling hole of the storage housing; and
a flow separation membrane (500) configured to separate the space between the funnel connector and the lid,
wherein a linking pathway (300) is provided between the funnel connector and the cap connector to link the second inner space of the funnel connector with the first inner space of the cap connector.
However, Park lacks the linking pathway including a space in the shape of an inverted triangle, and first and second cleaning holes as claimed.  While there is a cleaning hole (220) in Park, it is not in the specific shape or arrangement as currently presented, and there is no motivation to move or add the holes to arrive at applicant’s invention.
Additional prior art filed before applicant’s invention is US 2018/0008758 to Garbez et al.  Garbez discloses a breast pump with some similar features to applicant’s, including a housing (76) that can interpreted as in inverted triangle shape (see fig. 3, 9), the housing having outlets 82, 86, [0035] but the examiner finds no motivation to modify either reference to arrive at applicant’s invention using these features without destroying or significantly altering the remaining structural features of the devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A SNYDER/Examiner, Art Unit 3783